         CASE 0:19-cv-02879-PJS-HB Doc. 55 Filed 02/11/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 MELVIN EARL JACOBS, JR.,                            Case No. 19‐CV‐2879 (PJS/HB)

                      Plaintiff,

 v.                                                              ORDER

 COUNTY OF HENNEPIN, SCOTT
 COLLINS, JOHN DOE, and JANE ROE,

                      Defendants.


       Jordan S. Kushner, for plaintiff.

       Christiana Martenson and James W. Keeler, Jr., HENNEPIN COUNTY
       ATTORNEY’S OFFICE, for defendants.

       This matter is before the Court on the motion of plaintiff Melvin Earl Jacobs, Jr.

for review of taxation of costs. For the reasons that follow, the motion is denied.

       Jacobs filed this civil‐rights action in state court after he was assaulted by another

inmate while incarcerated at the Hennepin County Jail. ECF No. 1‐1. Jacobs alleged

that defendants acted negligently and in violation of his federal constitutional rights in

failing to prevent or timely intervene in the assault. Id. Defendants removed the case to

this Court and moved for judgment on the pleadings. ECF Nos. 1, 13. The Court

dismissed all claims except for Jacobs’s state‐law negligence claim and one federal

constitutional claim. ECF No. 22. Following discovery, defendants moved for

summary judgment. ECF No. 27. In his brief in opposition to summary judgment,
         CASE 0:19-cv-02879-PJS-HB Doc. 55 Filed 02/11/21 Page 2 of 8




Jacobs conceded that the evidence in the record did not support his remaining federal

constitutional claim, and clarified that he was seeking relief solely on the basis of his

state‐law negligence claim. ECF No. 37. In light of this concession, the Court granted

summary judgment with respect to Jacobs’s federal constitutional claim, declined to

exercise supplemental jurisdiction over Jacobs’s state‐law negligence claim, and

remanded that claim to state court. ECF No. 43.

       About a month after judgment was entered, defendants filed a bill of costs. ECF

No. 48. In response, the Clerk of Court entered a cost judgment against Jacobs in the

amount of $2147.00. ECF No. 52. Jacobs now seeks review of that cost judgment.

       Under Fed. R. Civ. P. 54(d)(1), “costs—other than attorney’s fees—should be

allowed to the prevailing party.” Taxable costs include “[f]ees for printed or

electronically recorded transcripts necessarily obtained for use in the case.” 28 U.S.C.

§ 1920(2). Rule 54(d) establishes a presumption that a prevailing party is entitled to

recover costs. See Marx v. Gen. Revenue Corp., 568 U.S. 371, 377 (2013). To overcome this

presumption, Jacobs must show that the cost judgment is “inequitable under the

circumstances.” Concord Boat Corp. v. Brunswick Corp., 309 F.3d 494, 498 (8th Cir. 2002)

(citation and quotation marks omitted).

       Jacobs first argues that defendants are not entitled to costs because they are not

“prevailing part[ies]” within the meaning of Rule 54(d)(1). But just last year in



                                             -2-
             CASE 0:19-cv-02879-PJS-HB Doc. 55 Filed 02/11/21 Page 3 of 8




Thompson v. Kanabec County, the Eighth Circuit held that “[a] defendant qualifies as a

‘prevailing party’ under Rule 54(d) when the district court dismisses the plaintiff’s

federal claims and declines to exercise supplemental jurisdiction over the plaintiff’s

remaining state law claims.” 958 F.3d 698, 709 (8th Cir. 2020) (citing Jefferson v. Jefferson

Cnty. Pub. Sch. Sys., 360 F.3d 583, 591 (6th Cir. 2004)). That is exactly what happened in

this case.

       Jacobs argues that Thompson is distinguishable because the plaintiff in that case

originally filed her complaint in federal court. As a result, her state‐law claims were

dismissed without prejudice rather than remanded to state court. But as defendants

point out, Jacobs’s argument is undercut by the Thompson court’s reliance on Jefferson v.

Jefferson County Public School System—a Sixth Circuit decision holding that defendants

were “prevailing part[ies]” where “all of plaintiff’s federal claims” were dismissed and

her remaining state‐law claims were remanded to state court. 360 F.3d at 585 n.2 & 591.

This Court cannot identify a compelling reason why a defendant who succeeds in

getting the plaintiff’s state‐law claims dismissed without prejudice should be deemed a

prevailing party (even though the plaintiff can refile those claims in state court), but a

defendant who succeeds in getting the plaintiff’s state‐law claims remanded to state




                                             -3-
           CASE 0:19-cv-02879-PJS-HB Doc. 55 Filed 02/11/21 Page 4 of 8




court should not. Accordingly, this Court finds that defendants are “prevailing

part[ies]” for purposes of Rule 54(d)(1).1

       Jacobs next argues that the costs assessed with respect to his own deposition are

excessive. The Clerk of Court assessed $1086.00 in fees associated with the transcript of

Jacobs’s deposition. ECF No. 52‐1. This amount includes a $325.00 fee charged by the

court reporter for “professional attendance.” ECF No. 48‐2 at 4. Jacobs challenges the

$325.00 fee as “unexplained and unjustified,” particularly in light of the fact that the

deposition was conducted remotely. ECF No. 53 at 2. It appears, however, that the

large majority of courts that have considered the question have found that a court

reporter’s attendance fee is part of the transcript fee itself, and therefore is taxable under

28 U.S.C. § 1920(2).2 Jacobs provides no rationale for why the court reporter’s


       1
         See also Head v. Medford, 62 F.3d 351, 353, 355 (11th Cir. 1995) (finding that
“defendants were the prevailing party” where court dismissed federal claims and
declined to exercise supplemental jurisdiction over state‐law claims in action removed
from state court); Whitley v. Indep. Sch. Dist. No. 10, No. CIV‐18‐331‐SLP, 2019 WL
7669147, at *1 (W.D. Okla. Nov. 7, 2019) (“The remaining negligence claim (which is in
state court due to its remand from this Court) does not affect this Court’s determination
that Defendant is a prevailing party as to the Title IX claim, that a judgment has been
entered in federal court, and that Defendant therefore is entitled to costs under
Rule 54(d)(1).”); Jochem v. PolyMedica Corp., No. 05‐14259‐CIV, 2007 WL 9702265, at *4
(S.D. Fla. Dec. 21, 2007) (finding that plaintiff was prevailing party “even though . . . one
of the counts has been remanded to state court; as far as this federal case is concerned,
the Plaintiff prevailed”), Report and Recommendation adopted as modified, 2008 WL
11407425 (S.D. Fla. Feb. 20, 2008).
       2
        See, e.g., Extra Equipamentos E Exportacao Ltda. v. Case Corp., 541 F.3d 719, 727
                                                                                (continued...)

                                             -4-
             CASE 0:19-cv-02879-PJS-HB Doc. 55 Filed 02/11/21 Page 5 of 8




attendance fee should not be considered part of the transcript fee, and his conclusory

allegation that the fee is “unjustified” is insufficient to carry his burden of establishing

that the fee should not be taxed against him. See Stanley v. Cottrell, Inc., 784 F.3d 454,

464 (8th Cir. 2015) (“[T]he losing party . . . bears the burden of overcoming the

presumption that [the prevailing party] is entitled to recover all costs allowed by

§ 1920.”).

       Jacobs also argues that the fee for the transcript of his deposition should be

reduced by “at least 50%” because defendants asked irrelevant questions about his

employment and personal history during his deposition. ECF No. 53 at 3. Having

reviewed the transcript, the Court agrees that these topics were extensively covered.

See ECF Nos. 31‐4, 31‐5. But as defendants explain, this information was relevant to

Jacobs’s claim for damages, which included allegations of severe and permanent pain

and suffering, disability, mental and emotional distress, past and future medical


       2
         (...continued)
(7th Cir. 2008) (“the separate attendance fee is properly regarded as a component of the
fee for the transcript”); Arrambide v. Wal‐Mart Stores, Inc., 33 F. App’x 199, 203 (6th Cir.
2002) (per curiam) (“The court reporter’s appearance fee is necessary to take a
deposition. Hence, the district court correctly determined that it was permissible to tax
costs for the appearance fee.”); Akkasha v. Bloomingdales, Inc., No. 17‐22376‐CIV, 2020
WL 6820876, at *2 (S.D. Fla. June 23, 2020); Bryant v. ISHPI Info. Techs. Inc., No. 2:18‐cv‐
00433‐DCN, 2020 WL 1027181, at *2 (D.S.C. Mar. 3, 2020) (collecting cases); Wheeler v.
Carlton, No. 3:06‐CV‐00068 GTE, 2007 WL 1020481 (E.D. Ark. Apr. 2, 2007). But see
Gyrion v. City of Chicago, 454 F. Supp. 2d 725, 726 (N.D. Ill. 2006) (“neither court reporter
attendance fees nor postage fees are recoverable” (citing Engate, Inc. v. Esquire Deposition
Servs. LLC, No. 01 C 6204, 2006 WL 695650, at *3 (N.D. Ill. Mar. 13, 2006))).

                                             -5-
           CASE 0:19-cv-02879-PJS-HB Doc. 55 Filed 02/11/21 Page 6 of 8




treatment, lost wages, and an inability to work for several years. ECF No. 1‐1 ¶¶ 18–21.3

Jacobs protests that damages were not at issue for purposes of defendants’ summary‐

judgment motion, and thus were “not necessary to the disposition of this case.” ECF

No. 53 at 3. But § 1920(2) provides that transcript fees are taxable if the transcript is

“necessarily obtained for use in the case.” Whether a transcript meets this standard is

judged at the time the deposition is taken, not with the benefit of hindsight. Zotos v.

Lindbergh Sch. Dist., 121 F.3d 356, 363 (8th Cir. 1997) (“The determination of necessity

must be made in light of the facts known at the time of the deposition, without regard

to intervening developments that later render the deposition unneeded for further use.”

(citation and quotation marks omitted)). The fact that defendants successfully moved

for summary judgment and ultimately were not required to address Jacobs’s claimed

damages does not render this portion of the deposition unnecessary at the time it was

taken. Accordingly, the Court declines to reduce the transcript fee for Jacobs’s

deposition.




       3
        In his motion for review of taxation of costs, Jacobs suggests that in addition to
his personal and employment history, defendants also asked questions on topics that
were not relevant either to liability or to damages. ECF No. 53 at 3. Jacobs does not
identify what those other topics were, and after reviewing Jacobs’s deposition
transcript, the Court finds that defendants did not engage in any line of questioning so
irrelevant as to warrant a reduction in the fees assessed for the transcript. See ECF
Nos. 31‐4, 31‐5.

                                             -6-
           CASE 0:19-cv-02879-PJS-HB Doc. 55 Filed 02/11/21 Page 7 of 8




       Finally, Jacobs argues that this Court should exercise its discretion to decline to

award costs because assessing costs would chill future civil‐rights litigation. Jacobs’s

complaint alleges that he was brutally assaulted by another inmate while incarcerated

at Hennepin County Jail, causing a “traumatic brain injury” and “multiple fractures to

his face, sinus, thyroid, and jaw,” requiring “eight metal plates” to be surgically

installed in his neck. ECF No. 1‐1 ¶¶ 1, 18. If costs are awarded in this case, Jacobs

argues, future litigants will be chilled from asserting their rights and from pursuing

remedies for serious injuries.

       Congress has chosen to encourage civil‐rights lawsuits in a number of ways,

most notably by allowing prevailing plaintiffs to recover their attorney’s fees. See 42

U.S.C. § 1988(b). Congress has not, however, exempted civil‐rights plaintiffs from

Rule 54(d)(1), and this District routinely assesses costs against civil‐rights plaintiffs

when the defendants prevail.4 Jacobs is a sympathetic plaintiff, but the Court finds that,

particularly in light of the relatively modest amount of costs that the Clerk of Court has



       4
        See, e.g., Thomas v. Bzoskie, No. 15‐CV‐2197 (JRT/KMM), 2017 WL 5633094, at *1
(D. Minn. Nov. 21, 2017) (affirming cost judgment against pro se § 1983 plaintiff both
because plaintiff’s motion for review was untimely, and because plaintiff’s arguments
failed on the merits); Porter v. McDonough, No. 09‐CV‐2536 (RHK/SER), 2011 WL 821181,
at *2 (D. Minn. Mar. 2, 2011) (rejecting argument of § 1983 plaintiff, who had asserted
claims based on excessive use of force, that awarding costs would have a “chilling
effect” on civil‐rights litigation); Delgado v. Hajicek, No. 07‐CV‐2186 (RHK/RLE), 2009
WL 2366558 (D. Minn. July 30, 2009) (sustaining in part and overruling in part § 1983
plaintiff’s objection to taxation of costs).

                                              -7-
         CASE 0:19-cv-02879-PJS-HB Doc. 55 Filed 02/11/21 Page 8 of 8




assessed, Jacobs has not carried his burden of establishing that the assessment of costs

in this case is “inequitable under the circumstances.” Concord Boat Corp., 309 F.3d at

498.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT plaintiff’s motion for review of taxation of costs [ECF

No. 53] is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: February 11, 2021                     s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                            -8-
